DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
	This communication is in response to applicant’s filing dated 01/16/2020. Claims 1-20 are currently pending.

Information Disclosure Statement (IDS)
	The information disclosure statement (IDS) submitted on 01/16/2020 has been considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Mitchell et al., US 20180170369 A1, in view of Jarlengrip, US 20200150650 A1, hereinafter referred to as Mitchell and Jarlengrip, respectively.
Regarding claim 1, Mitchell discloses a control system for a machine, comprising 
a machine (Working machine – See at least ¶20 and FIG. 1); 
a plurality of proximity sensors coupled to the machine (Plurality of sensor attached to the machine – See at least ¶30); and 
a controller in communication with the plurality of proximity sensors (The controller may be disposed in signal communication with each of the first sensor system, the second sensor system, the third sensor system and the fourth sensor system – See at least ¶32).

	Mitchell fails to explicitly disclose wherein the controller is configured to activate and monitor proximity information from the proximity sensors during a containerization mode and indicate an alert if the proximity information is below a threshold distance.
However, Jarlengrip teaches wherein the controller is configured to activate and monitor proximity information from the proximity sensors during a containerization mode and indicate an alert if the proximity information is below a threshold distance (The excavator comprises movable load unit arrangement, which movable load unit, i.e. containerization mode, arrangement comprises a bucket – See at least ¶29. Control unit is preferably adapted to receive sensor data relating the surrounding of the working machine, i.e. proximity information – See at least ¶38. For example, in case a distance is above a predetermined threshold, whereas in case the distance is below or at the threshold the marking may be switched to red. Similarly, the markings may be allowed to “flash” on and off in case the implement is determined to be positioned with a distance below the threshold. In one embodiment it may additionally be possible to provide the operator with an audible warning, i.e. alert, in case the distance is determined to be below the threshold – See at least ¶43. Examiner notes the claimed “containerization mode” is interpreted as a machine being loaded into or unloaded from) a container).
Mitchell discloses a collision mitigation system for a working machine. Jarlengrip teaches a surrounding information system for a work machine.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Mitchell and include the feature of wherein the controller is configured to activate and monitor proximity information from the proximity sensors during a containerization mode and indicate an alert if the proximity information is below a threshold distance, as taught by Jarlengrip, to improve safety operation of a work machine (See at least ¶7).

Regarding claim 2, Mitchell fails to explicitly disclose a user interface, wherein the user interface is coupled to the controller, wherein the user interface is configured to receive user input indicative of an activation of the containerization mode, wherein in response to the user input indicative of the activation of the containerization mode, the controller activates and monitors the proximity sensors, and wherein the controller is configured to display the monitored proximity information to the user interface.
However, Jarlengrip teaches a user interface, wherein the user interface is coupled to the controller, wherein the user interface is configured to receive user input indicative of an activation of the containerization mode, wherein in response to the user input indicative of the activation of the containerization mode, the controller activates and monitors the proximity sensors, and wherein the controller is configured to display the monitored proximity information to the user interface (The AR information may for example be presented to the operator using a display screen arranged within an operator compartment comprised with the working machine – See at least ¶5. The control unit will also receive information of a present location of the working machine, such as from the GPS receiver. The control unit will take the present location into account when subsequently projecting the formed image onto the area. The image is in this embodiment selected to also comprise an instruction/marked area where the operator is to position the landfill removed from the hole - See at least ¶42).
Mitchell discloses a collision mitigation system for a working machine. Jarlengrip teaches a surrounding information system for a work machine.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Mitchell and include the feature of a user interface, wherein the user interface is coupled to the controller, wherein the user interface is configured to receive user input indicative of an activation of the containerization mode, wherein in response to the user input indicative of the activation of the containerization mode, the controller activates and monitors the proximity sensors, and wherein the controller is configured to display the monitored proximity information to the user interface, as taught by Jarlengrip, to improve safety operation of a work machine (See at least ¶7).

Regarding claim 3, Mitchell fails to explicitly disclose wherein the monitored proximity information is displayed in a first color when above the threshold distance and in a second color when below the threshold distance.
However, Jarlengrip teaches wherein the monitored proximity information is displayed in a first color when above the threshold distance and in a second color when below the threshold distance (In a possible embodiment different colors depending on e.g. how close the implement is determined to be in relation to the machine. For example, in case a distance is above a predetermined threshold the markings may be yellow, whereas in case the distance is below or at the threshold the marking may be switched to red – See at least ¶43 and FIG. 3B).
Mitchell discloses a collision mitigation system for a working machine. Jarlengrip teaches a surrounding information system for a work machine.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Mitchell and include the feature of wherein the monitored proximity information is displayed in a first color when above the threshold distance and in a second color when below the threshold distance, as taught by Jarlengrip, to improve safety operation of a work machine (See at least ¶7).

Regarding claim 4, Mitchell fails to explicitly disclose wherein the controller is configured to activate an audible alert when the monitored proximity information is below the threshold distance.
However, Jarlengrip teaches wherein the controller is configured to activate an audible alert when the monitored proximity information is below the threshold distance (Similarly, the markings may be allowed to “flash” on and off in case the implement is determined to be positioned with a distance below the threshold. In one embodiment it may additionally be possible to provide the operator with an audible warning, i.e. alert, in case the distance is determined to be below the threshold – See at least ¶43).
Mitchell discloses a collision mitigation system for a working machine. Jarlengrip teaches a surrounding information system for a work machine.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Mitchell and include the feature of wherein the controller is configured to activate an audible alert when the monitored proximity information is below the threshold distance, as taught by Jarlengrip, to improve safety operation of a work machine (See at least ¶7).

Regarding claim 5, Mitchell discloses wherein the plurality of proximity sensors includes optical proximity sensors or magnetic proximity sensors (First sensor system may include any one of one or more lidar (Light Detection And Ranging) sensors – See at least ¶30).

Regarding claim 6, Mitchell fails to explicitly disclose wherein the plurality of proximity sensors includes a front right proximity sensor coupled to a right side of a front portion of the machine, a front left 14Attorney Docket No: 00152-9237-00000 Client Ref. No.: 19-1237US01 proximity sensor coupled to a left side of the front portion of the machine, a rear right proximity sensor coupled to a right side of a rear portion of the machine, and a rear left proximity sensor coupled to a left side of the rear portion of the machine, and wherein at least one proximity sensor of the plurality of proximity sensors is positioned on a widest portion of the machine.
However, Jarlengrip teaches wherein the plurality of proximity sensors includes a front right proximity sensor coupled to a right side of a front portion of the machine, a front left 14Attorney Docket No: 00152-9237-00000 Client Ref. No.: 19-1237US01 proximity sensor coupled to a left side of the front portion of the machine, a rear right proximity sensor coupled to a right side of a rear portion of the machine, and a rear left proximity sensor coupled to a left side of the rear portion of the machine, and wherein at least one proximity sensor of the plurality of proximity sensors is positioned on a widest portion of the machine (Hence, the illumination arrangement can controllably illuminate different positions in the vicinity of the working machine irrespective of the specific position of the working machine. Also, the illumination arrangement can provide a visual illumination at different distances from the working machine. For example, the illumination arrangement may be able to both illuminate a position in close proximity to a body structure of the working machine, as well as a position a distance away from the body structure – See at least ¶12).
Mitchell discloses a collision mitigation system for a working machine. Jarlengrip teaches a surrounding information system for a work machine.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Mitchell and include the feature of wherein the plurality of proximity sensors includes a front right proximity sensor coupled to a right side of a front portion of the machine, a front left 14Attorney Docket No: 00152-9237-00000 Client Ref. No.: 19-1237US01 proximity sensor coupled to a left side of the front portion of the machine, a rear right proximity sensor coupled to a right side of a rear portion of the machine, and a rear left proximity sensor coupled to a left side of the rear portion of the machine, and wherein at least one proximity sensor of the plurality of proximity sensors is positioned on a widest portion of the machine, as taught by Jarlengrip, to improve safety operation of a work machine (See at least ¶7).

Regarding claim 7, Mitchell discloses wherein the plurality of proximity sensors are removably coupled to the machine (A set of sensor systems operatively coupled to the articulated work vehicle – See at least ¶7).

Regarding claim 8, Mitchell fails to explicitly disclose a plurality of illumination devices configured to be activated in response to an activation of the containerization mode.
However, Jarlengrip teaches a plurality of illumination devices configured to be activated in response to an activation of the containerization mode (The illumination arrangement should be understood to mean an arrangement or a device that is capable of providing a visible illumination, including for example markings, icons, text, video, images, etc., in a vicinity of the working machine – See at least ¶12).
Mitchell discloses a collision mitigation system for a working machine. Jarlengrip teaches a surrounding information system for a work machine.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Mitchell and include the feature of a plurality of illumination devices configured to be activated in response to an activation of the containerization mode, as taught by Jarlengrip, to improve safety operation of a work machine (See at least ¶7).

Regarding claim 9, Mitchell fails to explicitly disclose wherein the plurality of illumination devices includes a front right illumination device coupled to a right side of a front portion of the machine, a front left illumination device coupled to a left side of the front portion of the machine, a rear right illumination device coupled to a right side of a rear portion of the machine, and a rear left illumination device coupled to a left side of the rear portion of the machine.
However, Jarlengrip teaches wherein the plurality of illumination devices includes a front right illumination device coupled to a right side of a front portion of the machine, a front left illumination device coupled to a left side of the front portion of the machine, a rear right illumination device coupled to a right side of a rear portion of the machine, and a rear left illumination device coupled to a left side of the rear portion of the machine (Hence, the illumination arrangement can controllably illuminate different positions in the vicinity of the working machine irrespective of the specific position of the working machine. Also, the illumination arrangement can provide a visual illumination at different distances from the working machine. For example, the illumination arrangement may be able to both illuminate a position in close proximity to a body structure of the working machine, as well as a position a distance away from the body structure – See at least ¶12).
Mitchell discloses a collision mitigation system for a working machine. Jarlengrip teaches a surrounding information system for a work machine.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Mitchell and include the feature of wherein the plurality of illumination devices includes a front right illumination device coupled to a right side of a front portion of the machine, a front left illumination device coupled to a left side of the front portion of the machine, a rear right illumination device coupled to a right side of a rear portion of the machine, and a rear left illumination device coupled to a left side of the rear portion of the machine, as taught by Jarlengrip, to improve safety operation of a work machine (See at least ¶7).

Regarding claim 10, Mitchell fails to explicitly disclose wherein the controller activates the illumination devices in response to a signal to set the machine in the containerization mode; and wherein the controller automatically deactivates the one or more illumination devices after a period of time.
However, Jarlengrip teaches wherein the controller activates the illumination devices in response to a signal to set the machine in the containerization mode; and wherein the controller automatically deactivates the one or more illumination devices after a period of time (Information system comprising an illumination arrangement arranged to project an image onto an area externally of said working machine and a control unit adapted to control the illumination arrangement, wherein the method comprises the steps of receiving, at the control unit, construction data of a portion of a surrounding of the working machine, forming, by the control unit, the image to be projected based on the construction data, receiving, at the control unit, information of a present location of the working machine, and projecting, using the illumination arrangement, the image onto the area based the present location of the working machine – See at least ¶19).
Mitchell discloses a collision mitigation system for a working machine. Jarlengrip teaches a surrounding information system for a work machine.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Mitchell and include the feature of wherein the controller activates the illumination devices in response to a signal to set the machine in the containerization mode; and wherein the controller automatically deactivates the one or more illumination devices after a period of time, as taught by Jarlengrip, to improve safety operation of a work machine (See at least ¶7).

Regarding claim 11, Mitchell discloses a control system for a machine, comprising:
a plurality of proximity sensors (Plurality of sensor attached to the machine – See at least ¶30); and 
a controller in communication with the plurality of proximity sensors (The controller may be disposed in signal communication with each of the first sensor system, the second sensor system, the third sensor system and the fourth sensor system – See at least ¶32).

	Mitchell fails to explicitly disclose in response to an activation of a containerization mode signal, the controller is configured to activate one or more of the proximity sensors and monitor information from the one or more of the proximity sensors, and wherein the controller is configured to indicate an alert if the controller detects an alert condition.
However, Jarlengrip teaches in response to an activation of a containerization mode signal, the controller is configured to activate one or more of the proximity sensors and monitor information from the one or more of the proximity sensors, and wherein the controller is configured to indicate an alert if the controller detects an alert condition (The excavator comprises movable load unit arrangement, which movable load unit, i.e. containerization mode, arrangement comprises a bucket – See at least ¶29. Control unit is preferably adapted to receive sensor data relating the surrounding of the working machine, i.e. proximity information – See at least ¶38. For example, in case a distance is above a predetermined threshold, whereas in case the distance is below or at the threshold the marking may be switched to red. Similarly, the markings may be allowed to “flash” on and off in case the implement is determined to be positioned with a distance below the threshold. In one embodiment it may additionally be possible to provide the operator with an audible warning, i.e. alert, in case the distance is determined to be below the threshold – See at least ¶43. Examiner notes the claimed “containerization mode” is interpreted as a machine being loaded into or unloaded from) a container).
Mitchell discloses a collision mitigation system for a working machine. Jarlengrip teaches a surrounding information system for a work machine.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Mitchell and include the feature of wherein the controller is configured to activate and monitor proximity information from the proximity sensors during a containerization mode and indicate an alert if the proximity information is below a threshold distance, as taught by Jarlengrip, to improve safety operation of a work machine (See at least ¶7).

Regarding claim 12, Mitchell fails to explicitly disclose wherein the controller is configured to display the monitored proximity information to an user interface relative to a threshold distance, and wherein the monitored proximity information is displayed in a first color when above the threshold distance and in a second color when below the threshold distance..
However, Jarlengrip teaches wherein the controller is configured to display the monitored proximity information to an user interface relative to a threshold distance, and wherein the monitored proximity information is displayed in a first color when above the threshold distance and in a second color when below the threshold distance. (In a possible embodiment different colors depending on e.g. how close the implement is determined to be in relation to the machine. For example, in case a distance is above a predetermined threshold the markings may be yellow, whereas in case the distance is below or at the threshold the marking may be switched to red – See at least ¶43 and FIG. 3B).
Mitchell discloses a collision mitigation system for a working machine. Jarlengrip teaches a surrounding information system for a work machine.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Mitchell and include the feature of wherein the monitored proximity information is displayed in a first color when above the threshold distance and in a second color when below the threshold distance, as taught by Jarlengrip, to improve safety operation of a work machine (See at least ¶7).

Regarding claim 13, Mitchell fails to explicitly disclose wherein the controller is configured to activate an audible alert when the monitored proximity information is below the threshold distance.
However, Jarlengrip teaches wherein the controller is configured to activate an audible alert when the monitored proximity information is below the threshold distance. (Similarly, the markings may be allowed to “flash” on and off in case the implement is determined to be positioned with a distance below the threshold. In one embodiment it may additionally be possible to provide the operator with an audible warning, i.e. alert, in case the distance is determined to be below the threshold – See at least ¶43).
Mitchell discloses a collision mitigation system for a working machine. Jarlengrip teaches a surrounding information system for a work machine.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Mitchell and include the feature of wherein the controller is configured to activate an audible alert when the monitored proximity information is below the threshold distance., as taught by Jarlengrip, to improve safety operation of a work machine (See at least ¶7).

Regarding claim 14, wherein the machine is a paving machine, and wherein the plurality of proximity sensors are positioned on sides of the machine around a periphery of the machine (Plurality of sensor attached to the machine – See at least ¶30).

Regarding claim 15, Mitchell discloses wherein the plurality of proximity sensors includes optical proximity sensors or magnetic proximity sensors (First sensor system may include any one of one or more lidar (Light Detection And Ranging) sensors – See at least ¶30).

Regarding claim 16, Mitchell fails to explicitly disclose receiving a signal to set the machine in a containerization mode; activating a plurality of proximity sensors positioned on the machine; monitoring the proximity sensors for an alert condition, wherein the alert condition includes one or more proximity sensors indicating a measured distance that is below a threshold; and indicating the alert condition visually on a user interface.
However, Jarlengrip teaches receiving a signal to set the machine in a containerization mode; activating a plurality of proximity sensors positioned on the machine; monitoring the proximity sensors for an alert condition, wherein the alert condition includes one or more proximity sensors indicating a measured distance that is below a threshold; and indicating the alert condition visually on a user interface (The excavator comprises movable load unit arrangement, which movable load unit, i.e. containerization mode, arrangement comprises a bucket – See at least ¶29. Control unit is preferably adapted to receive sensor data relating the surrounding of the working machine, i.e. proximity information – See at least ¶38. For example, in case a distance is above a predetermined threshold, whereas in case the distance is below or at the threshold the marking may be switched to red. Similarly, the markings may be allowed to “flash” on and off in case the implement is determined to be positioned with a distance below the threshold. In one embodiment it may additionally be possible to provide the operator with an audible warning, i.e. alert, in case the distance is determined to be below the threshold – See at least ¶43. Examiner notes the claimed “containerization mode” is interpreted as a machine being loaded into or unloaded from) a container).
Mitchell discloses a collision mitigation system for a working machine. Jarlengrip teaches a surrounding information system for a work machine.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Mitchell and include the feature of receiving a signal to set the machine in a containerization mode; activating a plurality of proximity sensors positioned on the machine; monitoring the proximity sensors for an alert condition, wherein the alert condition includes one or more proximity sensors indicating a measured distance that is below a threshold; and indicating the alert condition visually on a user interface, as taught by Jarlengrip, to improve safety operation of a work machine (See at least ¶7).

Regarding claim 17, Mitchell fails to explicitly disclose displaying the measured distance from each of the proximity sensors on the user interface and audibly indicating the alert condition.
However, Jarlengrip teaches displaying the measured distance from each of the proximity sensors on the user interface and audibly indicating the alert condition (The AR information may for example be presented to the operator using a display screen arranged within an operator compartment comprised with the working machine – See at least ¶5. The control unit will also receive information of a present location of the working machine, such as from the GPS receiver. The control unit will take the present location into account when subsequently projecting the formed image onto the area. The image is in this embodiment selected to also comprise an instruction/marked area where the operator is to position the landfill removed from the hole - See at least ¶42).
Mitchell discloses a collision mitigation system for a working machine. Jarlengrip teaches a surrounding information system for a work machine.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Mitchell and include the feature of displaying the measured distance from each of the proximity sensors on the user interface and audibly indicating the alert condition, as taught by Jarlengrip, to improve safety operation of a work machine (See at least ¶7).

Regarding claim 18, Mitchell discloses wherein the machine is a paving machine, and wherein the plurality of proximity sensors are positioned on sides of the paving machine around a periphery of the paving machine (Plurality of sensor attached to the machine – See at least ¶30).

Regarding claim 19, Mitchell discloses wherein the plurality of proximity sensors includes optical proximity sensors or magnetic proximity sensors (First sensor system may include any one of one or more lidar (Light Detection And Ranging) sensors – See at least ¶30).

Regarding claim 20, Mitchell fails to explicitly disclose activating one or more illumination devices in response to the signal to set the machine in the containerization mode.
However, Jarlengrip activating one or more illumination devices in response to the signal to set the machine in the containerization mode (The illumination arrangement should be understood to mean an arrangement or a device that is capable of providing a visible illumination, including for example markings, icons, text, video, images, etc., in a vicinity of the working machine – See at least ¶12).
Mitchell discloses a collision mitigation system for a working machine. Jarlengrip teaches a surrounding information system for a work machine.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Mitchell and include the feature of a plurality of illumination devices configured to be activated in response to an activation of the containerization mode, as taught by Jarlengrip, to improve safety operation of a work machine (See at least ¶7).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHMOUD M KAZIMI whose telephone number is (571)272-3436. The examiner can normally be reached M-F 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on 571-270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/M.M.K./Examiner, Art Unit 3662                  

/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662